In recording my concurrence with the opinion of Mr. Justice Livingston it is not to be understood as disagreeing with the legal principles stated in the dissent of Mr. Justice Foster. Both opinions correctly postulate the law, but in its application it seems to me the dissenting opinion has placed too limited a construction on the factual matters dealt with in the opinion of the Court of Appeals as related to the point involved.
It is sound to assume that that Court was also familiar with the legal principles controlling, and a reasonable interpretation of the opinion of that Court would be that the proposition on which the appellant sought legal advice did, in fact, involve a doubtful question of the title to the corn in dispute, thereby necessitating the appellant's procuring legal advice as to his rights in the premises. If so, both opinions concur that it was permissible to prove that he sought and obtained the advice of a lawyer as to his right to move the corn as bearing on the inquiry of felonious intent.
So interpreting the opinion of the Court of Appeals, I agree with the majority that the writ should be denied.
LAWSON and STAKELY, JJ., concur in this view.